Citation Nr: 0321888	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The issue of entitlement to service connection for tinnitus 
is the subject of the REMAND below.  


FINDING OF FACT

Bilateral hearing loss is shown to be etiologically related 
to the veteran's active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case, together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in November 
2001, the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
told him exactly what evidence was needed to substantiate a 
claim for service connection and informed him what evidence 
VA had already obtained at that time.  The veteran was asked 
to identify all VA and private health care providers who had 
records pertinent to his claims and to complete releases for 
each such provider.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the VCAA notification letter sent to the 
veteran in November 2001 essentially complied with the recent 
holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
DAV, the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid to the extent it provides a claimant "not less 
than 30 days" to respond to a VCAA notification letter sent 
by the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board sent the VCAA 
notification letter to the veteran.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even though the 
letter did request a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Since that one-year time period has 
now expired, it is clear that the claimant has nothing 
further to submit, and adjudication of his claims can 
proceed.  Moreover, in a December 2001 statement, the veteran 
asserted that he did not have any additional evidence to 
submit in support of his claim. 

With respect to VA's duty to assist, the veteran was provided 
with a personal hearing in March 2003.  In addition, private 
medical records have been received, as have personal 
statements made by the veteran and his wife.  The veteran has 
not referenced any additional outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claim of entitlement to service connection for bilateral 
hearing loss, and the RO has obtained all medical evidence 
identified by the veteran pertaining to his hearing loss 
claim.  In other words, there is no basis for speculating 
that evidence exists that VA has not obtained as VA 
outpatient treatment records and private medical reports, 
relevant to the veteran's bilateral hearing loss claim, have 
been obtained and are associated with the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2002).  
Such an examination is not necessary in the present case as 
the Board has determined that the veteran's bilateral hearing 
loss was incurred during active service.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Pertinent Law and Regulations: Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2002).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

C.  Legal Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss as caused by acoustical trauma 
incurred during active service.  The veteran asserted that he 
was exposed to demolition, blasting in rock quarries, and 
rock-crushing during active service.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, the veteran currently suffers from bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 that is 
etiologically related to active service, and service 
connection is therefore warranted.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of bilateral hearing loss occurring 
during active service.  The July 1957 and May 1960 Reports of 
Medical Examination indicated that the veteran's hearing was 
15/15 in whispered voice bilaterally.  In May 1960, it was 
noted that the veteran had frequent earaches and drainage as 
a child.  Additional service records reflect that the veteran 
underwent a construction surveying course from December 1957 
to February 1958.

A November 1992 audiological examination report revealed the 
following:



HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
65
60
85
LEFT
30
35
45
70
50
No comment was made as to the etiology of the veteran's 
bilateral hearing loss at that time.  

A September 2001 audiological examination report from Brevard 
Ear, Nose, and Throat Center stated that the veteran had left 
ear mild to severe sensorineural hearing loss with good 
discrimination.  His right ear exhibited severe mixed hearing 
loss with fair discrimination.  It was noted that the 
veteran's hearing loss was "as likely as not" a result of 
exposure to loud noise during active service as he had a 
history of loud noise exposure and earaches during active 
service.  

In an October 2001 statement, the veteran's wife asserted 
that she had known the veteran for 42 years and that his 
hearing loss had occurred after his active service.  In 
October 2001, the veteran claimed that he did not have ear 
problems or hearing difficulties prior to active service that 
would have prevented his enlistment.  He reported being 
exposed to loud noises during active service while he built 
facilities, roads, railroad spurs, etc.  He indicated that he 
was subjected to the noise of heavy construction equipment, 
air-operated equipment, and dynamite.  

The Board finds the evidence of record, particularly the 
November 1992 audiological examination report, has 
demonstrated that the veteran currently has bilateral hearing 
loss pursuant to 38 C.F.R. § 3.385 (2002).  As such, the 
veteran's bilateral hearing loss meets the regulatory 
requirement for hearing loss as defined by VA.  In addition 
to evidence showing that the veteran currently suffers from 
bilateral hearing loss, there is medical evidence linking the 
veteran's current bilateral hearing loss to his active 
service.  The September 2001 audiological examiner 
specifically stated that it was "as likely as not" that the 
veteran's bilateral hearing loss was related to the 
acoustical trauma that he experienced during active service.  

The basis of the RO's denial was that because no hearing loss 
was actually shown during service, the veteran's history of 
acoustic trauma reported to the physician is insufficient to 
support his claim.  To the contrary, the veteran is certainly 
competent to relate a history of noise exposure during 
service, and his testimony is particularly credible in light 
of his military occupation in the construction industry.  
Furthermore, VA's regulations do not preclude service 
connection for hearing loss that first met the requirements 
of 38 C.F.R. § 3.385 after service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  In other words, like any other claim 
for service connection, the claimed disease does not have to 
be actually shown in the service records.  In this case, not 
only is there a credible history of noise exposure during 
service, with no evidence of post-service noise exposure, but 
the only medical evidence of record is favorable to the 
veteran's claim.  Without contrary medical evidence, or some 
reason to doubt the medical opinion, VA cannot simply dismiss 
the favorable medical opinion and deny the claim.

For the reasons and bases described above, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  The 
benefit sought on appeal is accordingly granted.  


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

The Board finds that additional development is necessary in 
this case.  The veteran has filed a claim of entitlement to 
service connection for tinnitus.  He contends that his 
tinnitus began during active service when he was exposed to 
acoustical trauma.  While the medical evidence of record does 
not reflect that the veteran has been diagnosed with 
tinnitus, the Board has determined that, given the nature of 
his claim and the assertions made at his March 2003 personal 
hearing that his ears would ring as a residual effect of the 
in-service noise, a VA examination is necessary to offer an 
opinion as to the nature and etiology of the veteran's 
claimed tinnitus.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following actions:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination to ascertain the nature and 
etiology of any tinnitus that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims folder, and 
offer comments and an opinion as to the 
following:

Is it at least as likely as not 
that the veteran has tinnitus that 
is causally or etiologically 
related to his military service?  

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

2.  Then, readjudicate the veteran's 
claim of entitlement to service 
connection for tinnitus.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review. 



The veteran is free to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, 
is necessary for a comprehensive and correct adjudication of 
his claim.   The veteran's cooperation in the RO's efforts is 
both critical and appreciated.  This claim must be afforded 
expeditious treatment by the RO.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

